Citation Nr: 1120229	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran performed active military service from December 1983 to August 1989, from November 1996 to November 2000, and from February 2003 to May 2004.  He also served with Reserve components at various times.

This appeal arises to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In pertinent part of a December 2006 rating decision, the RO denied service connection for major depressive disorder.  In pertinent part of a September 2007 rating decision, the RO denied service connection for post- traumatic stress disorder (PTSD), major depressive disorder, and anxiety.

The Board remanded the case in January 2010 and again in November 2010 for further development.  Also in November 2010, the Board granted service connection for PTSD.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.  

In its November 2010 remand, the Board instructed that the Veteran should be afforded VA psychiatric examination to determine the etiology of any diagnosed psychiatric disorders other than PTSD.  The requested examination was scheduled for a date in February 2011.  The Veteran reportedly failed to report for his scheduled VA examination.  There is, however, no indication in the file that the Veteran was afforded proper notice with regard to any scheduled examination.  In an undated report, it was indicated that the letter for the patient did not print due to a "bad address indicator".  

The Board notes that items sent to the Veteran at his current address, including the March 2011 supplemental statement of the case, have not been returned as undeliverable.  It also appears that in December 2010, the VAMC sent a letter to the Veteran regarding his failure to report for a scheduled appointment.  It was not returned as undeliverable.  VA's General Counsel and the Court require that there be documentation of the notice of examination provided to a Veteran.  

Based upon the above, the Veteran should be scheduled for another VA examination to determine the nature and etiology of all nervous disorders other than PTSD.  The Veteran should be notified of the scheduling of his examination at his last known address, reported in the March 2011 supplemental statement of the case, with copies of the notification being placed in the claims folder.

Accordingly, the case is REMANDED for the following action:

1.   The RO should make arrangements for a psychiatric examination to determine the nature and etiology of claimed depression and anxiety.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that service connection for PTSD has already been granted, examine the Veteran, and offer a current diagnosis, if forthcoming and the etiology of all psychiatric disorders found.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

2.  The RO should generate a copy of the letter notifying the Veteran of the examination when the examination is scheduled, so that the letter may be associated with the claims file.  

3.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file a copies of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.  The Veteran should be notified of the scheduled examination at the address listed on the most recent supplemental statement of the case or a more recent address if one is on file.

4.  The Veteran is hereby advised that a failure to report to any such scheduled examination, without good cause, may well result in a denial of the claim.  See 38 C.F.R. § 3.655.  
 
5.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


